Case 1:20-cv-01702-WMR Document 40-2 Filed 03/02/21 Page 1 of 8




            EXHIBIT B
                           Case 1:20-cv-01702-WMR Document 40-2 Filed 03/02/21 Page 2 of 8

Henner, Lindsay Mitchell




From:                                  Joseph Sharp <JSharp@Polsinelli.com>
Sent:                                  Thursday, January 14, 2021 6:01 PM
To:                                    Henner, Lindsay Mitchell; Bowler, John M.
Cc:                                    Hobbs, Michael D.
Subject:                               RE: Keenan's Kids Foundation v. Claggett



EXTERNAL SENDER

Counsel: We are in receipt of your January 7, 2020 letter wherein you raise issues with Mr. Claggett’s written
discovery responses. The purpose of this email is to provide our positions regarding the issues you raise.
Overall, we think that we met our obligations under the FRCP and answered sufficiently the discovery requests.
Regarding supplementation of interrogatories based on the acquisition of additional information, as discovery
proceeds, we will supplement if required by FRCP 26(e)(1)(A). At this point, we do not think any such
supplementation is necessary.
Interrogatory No. 3: We think our response is sufficient as the response to Interrogatory No. 1 list seminars and
discloses restrictions on attendees to the extent Mr. Claggett has such information. It is also clear from the
discovery responses that we do not think there were any “trade secrets” for which Mr. Claggett was obligated to
maintain confidentiality,
 Interrogatory 7: We disagree with your characterization of the response; the response sufficiently answers the
interrogatory.
Interrogatory No. 8: The responses set forth the seminars taught by Mr. Claggett (see response to Interrogatory
No. 1), and the response to Interrogatory No. 8, identifies individuals which have spoken about these
ideas/topics and conveys clearly Mr. Claggett’s position that the topics are not confidential and he was not
required to obtain Plaintiff’s authorization to discuss such ideas/topics. Moreover, we will produce any videos
of seminars taught by Mr. Claggett about voir dire which are in his possession.
Interrogatory No. 14: We maintain our position that the interrogatory is objectionable. For example, it is unduly
burdensome to require that Mr. Claggett provide the requested detail about all communications, which are
numerous, with the individuals disclosed in the response (e.g., he speaks with Mr. Ball frequently). There are
certainly other less burdensome discovery methods to obtain information related to relevant communications.
Document Requests: We do not agree with your position that “will produce responsive documents” is vague. As
we have discussed, Mr. Claggett will conduct a reasonable search and produce the non-privileged responsive
documents which are located. Mr. Claggett will not produce documents reflecting communication with the
attorneys representing him related to this matter which we presume you are not seeking.
We understand that Mr. Claggett must produce non-objectionable non-privileged responsive documents in his
“possession, custody and control”. When we state that there are no responsive documents in Mr. Claggett’s
“possession” that means he does not have the requested documents in his “possession, custody or control”.
Document Request No. 10: There are no documents because Mr. Claggett was not an employee of Plaintiff,
and therefore he is not withholding any documents.
Requests for Admission: We do not think there are inconsistencies in the responses that warrant amendment or
supplementation.

                                                                1
                         Case 1:20-cv-01702-WMR Document 40-2 Filed 03/02/21 Page 3 of 8

I can be available to discuss further. However, I suggest the parties produce documents, and then revisit any
remaining issues thereafter.
Sincerely,
Joe

 Joseph Sharp
 Shareholder

 jsharp@polsinelli.com
 404.253.6028
 1201 West Peachtree Street NW, Suite 1100
 Atlanta, GA 30309
 "Tier One: Nationally ranked for Commercial Litigation,
 U.S.News and World Report's 2021 'Best Law Firms'"




 Polsinelli PC, Polsinelli LLP in California

 polsinelli.com


From: Henner, Lindsay Mitchell <Lindsay.henner@troutman.com>
Sent: Thursday, January 7, 2021 2:09 PM
To: Joseph Sharp <JSharp@Polsinelli.com>; Bowler, John M. <john.bowler@troutman.com>
Cc: Hobbs, Michael D. <michael.hobbs@troutman.com>
Subject: RE: Keenan's Kids Foundation v. Claggett

 EXTERNAL EMAIL                     lindsay.henner@troutman.com

Joe,

Please see the attached correspondence.

Thanks,

Lindsay Mitchell Henner
Associate
troutman pepper
Direct: 404.885.3805 | Mobile: 770.856.4876 | Internal: 11-3805
lindsay.henner@troutman.com

□∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙□-



From: Joseph Sharp <JSharp@Polsinelli.com>
Sent: Wednesday, January 6, 2021 9:59 AM
To: Bowler, John M. <john.bowler@troutman.com>
Cc: Hobbs, Michael D. <michael.hobbs@troutman.com>; Henner, Lindsay Mitchell <Lindsay.henner@troutman.com>
Subject: RE: Keenan's Kids Foundation v. Claggett

EXTERNAL SENDER

Please use the below for the call.

                                                                  2
                         Case 1:20-cv-01702-WMR Document 40-2 Filed 03/02/21 Page 4 of 8
Number: 1-800-737-4367
Code: 9273811
Thanks. Joe

 Joseph Sharp
 Shareholder

 jsharp@polsinelli.com
 404.253.6028
 1201 West Peachtree Street NW, Suite 1100
 Atlanta, GA 30309
 "Tier One: Nationally ranked for Commercial Litigation,
 U.S.News and World Report's 2021 'Best Law Firms'"




 Polsinelli PC, Polsinelli LLP in California

 polsinelli.com


From: Bowler, John M. <john.bowler@troutman.com>
Sent: Tuesday, January 5, 2021 4:10 PM
To: Joseph Sharp <JSharp@Polsinelli.com>
Cc: Hobbs, Michael D. <michael.hobbs@troutman.com>; Henner, Lindsay Mitchell <Lindsay.henner@troutman.com>
Subject: RE: Keenan's Kids Foundation v. Claggett

 EXTERNAL EMAIL                     john.bowler@troutman.com

Yes, call you at your office number?

John M. Bowler
Partner
troutman pepper
Direct: 404.885.3190 | Internal: 11-3190
john.bowler@troutman.com

□∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙□-



From: Joseph Sharp <JSharp@Polsinelli.com>
Sent: Tuesday, January 5, 2021 2:38 PM
To: Bowler, John M. <john.bowler@troutman.com>
Cc: Hobbs, Michael D. <michael.hobbs@troutman.com>; Henner, Lindsay Mitchell <Lindsay.henner@troutman.com>
Subject: RE: Keenan's Kids Foundation v. Claggett

EXTERNAL SENDER

Does 11 on Friday work?

 Joseph Sharp
 Shareholder

 jsharp@polsinelli.com
 404.253.6028


                                                               3
                         Case 1:20-cv-01702-WMR Document 40-2 Filed 03/02/21 Page 5 of 8
 1201 West Peachtree Street NW, Suite 1100
 Atlanta, GA 30309
 "Tier One: Nationally ranked for Commercial Litigation,
 U.S.News and World Report's 2021 'Best Law Firms'"




 Polsinelli PC, Polsinelli LLP in California

 polsinelli.com


From: Bowler, John M. <john.bowler@troutman.com>
Sent: Tuesday, January 5, 2021 11:15 AM
To: Joseph Sharp <JSharp@Polsinelli.com>
Cc: Hobbs, Michael D. <michael.hobbs@troutman.com>; Henner, Lindsay Mitchell <Lindsay.henner@troutman.com>
Subject: RE: Keenan's Kids Foundation v. Claggett

 EXTERNAL EMAIL                     john.bowler@troutman.com

Joe,

Anytime between 11AM-1PM or after 2:30PM. Pick a time and I’ll send a calendar invite.


John M. Bowler
Partner
troutman pepper
Direct: 404.885.3190 | Internal: 11-3190
john.bowler@troutman.com

□∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙□-



From: Joseph Sharp <JSharp@Polsinelli.com>
Sent: Tuesday, January 5, 2021 11:08 AM
To: Bowler, John M. <john.bowler@troutman.com>
Cc: Hobbs, Michael D. <michael.hobbs@troutman.com>; Henner, Lindsay Mitchell <Lindsay.henner@troutman.com>
Subject: RE: Keenan's Kids Foundation v. Claggett

EXTERNAL SENDER

John: Obviously, we have different views regarding the obligations of parties related to discovery and discovery disputes.
To facilitate the resolution of discovery issues, I think parties are obligated to provide timely substantive written
responses to discovery dispute letters.

In any event, I can be available Friday, January 8, 2021 to discuss the issues raised in my December 21, 2020 letter.

Joe

 Joseph Sharp
 Shareholder

 jsharp@polsinelli.com
 404.253.6028

                                                               4
                         Case 1:20-cv-01702-WMR Document 40-2 Filed 03/02/21 Page 6 of 8
 1201 West Peachtree Street NW, Suite 1100
 Atlanta, GA 30309
 "Tier One: Nationally ranked for Commercial Litigation,
 U.S.News and World Report's 2021 'Best Law Firms'"




 Polsinelli PC, Polsinelli LLP in California

 polsinelli.com


From: Bowler, John M. <john.bowler@troutman.com>
Sent: Monday, January 4, 2021 4:15 PM
To: Joseph Sharp <JSharp@Polsinelli.com>
Cc: Hobbs, Michael D. <michael.hobbs@troutman.com>; Henner, Lindsay Mitchell <Lindsay.henner@troutman.com>
Subject: RE: Keenan's Kids Foundation v. Claggett

 EXTERNAL EMAIL                     john.bowler@troutman.com


Joe,

As you know, there is no requirement under the discovery rules to provide a written response to a discovery
letter. And, as a general rule, such back-and-forth correspondence is not considered without leave of court
when discovery matters are before the district court for its consideration.

We don’t plan to respond to your discovery letter with a point by point letter. Rather, as I offered earlier, we
are prepared to discuss all the points raised in your letter on a mutual meet and confer call. If the dates
previously offered for next week are not workable for you, we can make ourselves available to you for a call as
early as this Friday. In the meantime, we plan to identify the deficiencies in your client’s written discovery
responses by this Wednesday.


John M. Bowler
Partner
troutman pepper
Direct: 404.885.3190 | Internal: 11-3190
john.bowler@troutman.com

□∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙□-



From: Joseph Sharp <JSharp@Polsinelli.com>
Sent: Wednesday, December 30, 2020 12:54 PM
To: Bowler, John M. <john.bowler@troutman.com>
Cc: Hobbs, Michael D. <michael.hobbs@troutman.com>; Henner, Lindsay Mitchell <Lindsay.henner@troutman.com>
Subject: RE: Keenan's Kids Foundation v. Claggett

EXTERNAL SENDER

John: Although we appreciate the update, the case needs to move forward. To that end, we request that you provide a
substantive response to our December 21, 2020 letter on or before Monday, January 4, 2021, which affords Plaintiff
more than sufficient time to address the issues raised in our letter.


                                                               5
                         Case 1:20-cv-01702-WMR Document 40-2 Filed 03/02/21 Page 7 of 8
As to a discovery conference, until we receive a substantive response, we will not know whether such a conference is
necessary or appropriate. However, if necessary, I will be available shortly after receiving a substantive response.
We will produce documents next week. Given that we have agreed to the protective order, we request that Plaintiff
begin its production by January 8, 2021.
Mr. Claggett is available the week of February 8, 2021 for his deposition.

Joe

 Joseph Sharp
 Shareholder

 jsharp@polsinelli.com
 404.253.6028
 1201 West Peachtree Street NW, Suite 1100
 Atlanta, GA 30309
 "Tier One: Nationally ranked for Commercial Litigation,
 U.S.News and World Report's 2021 'Best Law Firms'"




 Polsinelli PC, Polsinelli LLP in California

 polsinelli.com


From: Bowler, John M. <john.bowler@troutman.com>
Sent: Tuesday, December 29, 2020 4:58 PM
To: Joseph Sharp <JSharp@Polsinelli.com>
Cc: Hobbs, Michael D. <michael.hobbs@troutman.com>; Henner, Lindsay Mitchell <Lindsay.henner@troutman.com>
Subject: Keenan's Kids Foundation v. Claggett

 EXTERNAL EMAIL                     john.bowler@troutman.com

Joe,

Sorry for the delayed acknowledgment of your email. We’re in receipt of your discovery letter sent during
Christmas week, asking for a response today.

We’re reviewing your letter and will respond in due course. In the meantime, we’ve yet to receive any
response to our client’s request of November 18 as to what date we will receive Mr. Claggett’s document
production and a date thereafter when he will make himself available for a deposition. There are also some
deficiencies with Mr. Claggett’s responses to written discovery which we will identify in the coming days.

Let’s set a mutual meet and confer on all issues for the week of January 11. January 13 looks good other than
3PM-4:30PM. So does the morning of January 14.

Also, your edits to the protective order are acceptable. We will file the protective order with the court.


John M. Bowler
Partner
Direct: 404.885.3190 | Internal: 11-3190
john.bowler@troutman.com
────────────
troutman pepper
600 Peachtree Street, NE, Suite 3000
                                                               6
                 Case 1:20-cv-01702-WMR Document 40-2 Filed 03/02/21 Page 8 of 8
Atlanta, GA 30308
troutman.com
────────────
A HIGHER COMMITMENT TO CLIENT CARE

Troutman Sanders and Pepper Hamilton have combined to become Troutman Pepper (Troutman Pepper Hamilton
Sanders LLP). Troutman Pepper offers expanded capabilities and practice strengths while continuing to deliver powerful
solutions to clients’ legal and business issues with a higher commitment to client care.
□∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙□



This e-mail (and any attachments) from a law firm may contain legally privileged and confidential information
solely for the intended recipient. If you received this message in error, please notify the sender and delete it.
Any unauthorized reading, distribution, copying, or other use of this e-mail (and attachments) is strictly
prohibited. We have taken precautions to minimize the risk of transmitting computer viruses, but you should
scan attachments for viruses and other malicious threats; we are not liable for any loss or damage caused by
viruses.


This electronic mail message contains CONFIDENTIAL information which is (a) ATTORNEY - CLIENT PRIVILEGED
COMMUNICATION, WORK PRODUCT, PROPRIETARY IN NATURE, OR OTHERWISE PROTECTED BY LAW FROM
DISCLOSURE, and (b) intended only for the use of the Addressee(s) named herein. If you are not an Addressee, or the
person responsible for delivering this to an Addressee, you are hereby notified that reading, copying, or distributing this
message is prohibited. If you have received this electronic mail message in error, please reply to the sender and take the
steps necessary to delete the message completely from your computer system.




                                                             7
